 266DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDState Bank of IndiaandLocal 6,International Fed-eration, ofHealth Professionals,InternationalLongshoremen'sAssociation,AFL-CIO. Case2-CA-1932918March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 31- January 1985 Administrative Law JudgeHoward Edelman issued the attached decision. TheCharging Party filed limited exceptions and the Re-spondent filed exceptions and a supporting brief.The General Counsel filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a 'three-member panel.The Board has considered the decision and therecord _in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The judge found, inter alia, that the Respondent,by suspending employee Scaria and also by sus-pending and subsequently terminating him and em-ployee Viswam, violated Section 8(a)(1), (3), and(4) of the Act. The Respondent excepts, contend-ing, inter alia, that even if the General Counsel hadestablished a prima facie case, it was rebutted be-cause the Respondent proved that its disciplinaryactionswould have occurred even in the absenceof Viswam's and Scaria's protected activity.Wefindmerit in this contention and dismiss the com-plaint in its entirety.The Respondent hired Scaria in March 1975 as amail clerk and Viswam in April 1977 as a bankmessenger. As fully set forth in the attached deci-sion, the judge found, and the Respondent admits,that both Scaria and Viswam were active union ad-herents of long standing.iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent also excepted to our assertion of junsdiction. This ex-ception is without meritState Bank of India,273 NLRB 264 (1984), enfd808 F 2d 526 (7th Cir 1986)We also find totally without merit the allegations of bias and prejudiceon the part of the judge made by William Perry, president of Local 6. Onour full consideration of the record we find no evidence that the judgeprejudged the case, made prejudicial rulings, or demonstrated a biasagainstPerry,or Local 6, in his analysis or discussion of the evidenceAdditionally, we find that Perry's conduct, set forth in the remedy sec-tion in the attached judge's decision, is disgraceful and inexcusable. Anysimilar conduct will result in a more severe penalty than censureThe initial incident in issue occurred on 27 Sep-tember 1982 when Scaria was suspended for 3 daysby the Respondent's personnel director, Griffin, forcursing and frightening _his supervisor, Ghate, on24 September. Griffin investigated the incident byinterviewingGhate, directingGhate to. describethe incident in writing, and attending separatemeetings with Viswam and Scaria. In Ghate's oralstatement to Griffin she asserted that on 23 Sep-tember she had warned Viswam about "referringout" incoming calls.- At 5:40 p.m. on Friday, thenext day, Ghate left work and saw Viswam andScaria at the corner of Park Avenue and 54thStreet.As Ghate approached, Scaria spoke' loudlyand cursed Ghate in Hindi after asking her, "Youwant telephone calls, is ' it your father's phone?"Ghate explained to Griffin that the translation ofScaria'sHindi obscenities was "bastard" and "onewho fucks his mother."2 Ghate also asserted thatScaria repeated his words, approached in a threat-ening manner, and- left with Viswam after Ghatethreatened to call the police. Ghate's written state-ment of these events-did not vary from that of herinterview with Griffin, except that Ghate did nottranslate the "bad words."On 27 September Ghate confronted Scariaduring a meeting which also included Scaria's im-mediate supervisor, Gururajan, and Griffin. Ghateaccused Scaria of confronting and cursing her, butdid not specify the nature of Scaria's curses. WhenGururajan asked Ghate to translate the curses fromScaria's Hindi, Ghate replied, "I am a lady" severaltimes and offered to repeat the language if Gurura-jan specifically asked, which he did not. Scaria' wasquestioned primarily ^by Gururajan. Scaria repeat-edly denied any knowledge of the incident. Scariaalso asserted that he, Viswam, and other employeeshad left the bank at 5 p.m., walked to the subwayentrance at Lexington Avenue and East 59thStreet, and went home.In a subsequent interview on the same day, at-tended by Griffin and Viswam's supervisor, Rao,Viswam corroborated Scaria's statement. Viswamalsomentioned another bank employee, Simon,who had accompanied them to the subway. Griffinthen interviewed Simon. Simon asserted that hesaw Viswam and Scaria at the subway entranceafter leaving the bank with them at 5 p.m. Simon,however, did not see them board the train or passthrough the turnstile.32 The judge did not mention this testimony or discredit Ghate as a wit-ness.3Contrary to the judge's findings, Griffin did not testify "that afterspeaking to Simon she had no doubt that Scaria and Viswam were at thesubway with Simon and boarded their train " Instead, Griffin testifiedContinued283 NLRB No. 41 STATE BANK OF INDIAAfterconducting the investigation,Gururajanand Griffin suspended Scaria for 3 days.Viswam,who allegedly was present but remained silentduring the incident,was not disciplined.Gururajantestified that,compared to Scaria'smuteness andunresponsiveness during the interview,he was per-suaded by Ghate's responsiveness to questioningand obvious agitation.Griffin testified that duringthe investigation she found no reason to doubtGhate.Although Simon placed Scaria on Lexing-ton Avenue and East 59th Street after 5 p.m., theincident occurred approximately 30 minutes later atPark Avenue and East 54th Street.Griffin assertedthat evenif Scaria's alibi was true, it was reasona-ble toassume thatViswam andScaria could havewalked six city blocks in approximately 30 minutes.Two months later,on 17 and 18 November, theRespondent notified Viswam and Scaria by letterthat they had been terminated for hiring Johnson, aformer union organizer,to assault Ghate. On 29OctoberJohnson entered the bank and passed anote to Ghate.The note contained his name, tele-phone number,and an allegation that Viswam "hastried to hire me to beat you up." Ghate broughtJohnson to Griffin. Johnson told Griffin that afterhe beat up Ghate,he was to contact Scaria for acash bonus.Johnson handed Griffin a slip of paperwith Scaria's name and telephone number on it.Griffin took the paper to Bhattacharjee, the Re-spondent's deputy chief manager, and conveyedJohnson's story.Bhattacharjee,after identifying thehandwriting in the note as Viswam's, called theRespondent's labor attorneys.Griffin accompaniedJohnson to their law offices where Attorney Con-neely took Johnson's affidavit.According to the affidavit, Johnson knewViswam from their organizing activities for theUnion.In early October, Viswam asked Johnson toarrange having"someone beat up." Thereafter,Viswam,gave Johnson $100 to assault a personwhom he would identify later.On 29 OctoberJohnson telephoned Viswam,and they agreed tomeet that day at the bank.Johnson arrived at thebank and met Viswam in the reception area.Viswarnthen accompanied Johnson to his desk.Viswam identifiedGhate,who was workingnearby,describedGhate'scustomary subway lineand departure time,and gave Johnson Scaria'sname and telephone number on a slip of paper.Viswam,who was leavingthe, countrylater thatday, directed Johnson to assault Ghate early thefollowingweek. He also told Johnson to contactthat she did not doubt that Scaria"was at the train station at 5 o'clock"and that Scaria"had forty minutes to get back to the place" whereScaria reportedly cursed at Ghate.Griffin did not state her belief wheth-er Scaria had passed through the turnstile or boarded the train.267Scaria for a bonus onceGhate hadbeen assaulted.Viswam andJohnson left the bank together andseparated. Johnson then returned to the bank andtold his story to Ghate.After Johnson describedthese events to Connee-ly, Johnson and Griffin leftthe lawoffices.Griffinreturnedto the bank andasked the receptionist, Di-Fulvio, if anyone had visited Viswam that day. Di-Fulvio confirmedthat a man who resembled John-son enteredthe receptionarea twice and on thefirst occasionto visit andspeak withViswam. Di-Fulvio's accountwas confirmedby her affidavitand that ofKotak, the bank's deputymanager.Conneely subsequentlycontacted the Board's Re-gionalOffice and confirmed thatJohnson hadworked as an organizerfor the Union.On the basisof Johnson'sprevious affiliationwith the Union,DiFulvio's statementand affidavit, 19'otak'saffida-vit, and Johnson's statement,affidavit,and detailedknowledge of Viswam'soverseas trip and depar-ture time,Scaria'sname and phone number, andGhate's, customary departuretime from work andsubway line,theRespondent terminated Viswamand Scaria on 17 and 18 November.Assumingthat the GeneralCounsel presented aprima facie showing,we agree with the Respond-ent that itsdisciplinaryactionswouldhave oc-curred even in the absenceof Viswam's and Scor-ia'sunion activities.RegardingScaria's3-day sus-pension for allegedly cursingGhate, the judgefoundthat "Ghate did not,duringthe course ofRespondent's investigation,disclosewhatthe `badwords'were."The record contradictsthis finding.Ghate testified that, during her first meeting withGriffin on 2T September,she translated Scaria'sHindi words as meaning "`bastard', and the otherword . . . `one who fuckshis mother.""Based on the foregoing,we find thatthe casecited by thejudge,Art Steel of California,256NLRB 816 (1981), is inapplicable.InArt Steel,theBoard found that an employer acted pretextuallywhen, without' confrontingan employeewith eitherhis,accuser or an accusation,itdisciplined that em-ployee by relying exclusivelyon a conclusory alle-gationthat he had used "bad words."In the instantcase,however,Ghate translatedScaria'sHindicursesduring,her firstmeetingwithGriffin.During the27 Septembermeetingwhich Scaria,Ghate,Griffin, and Gururajanattended,theRe-spondent also confronted Scaria with both his ac-cuser and the accusation.The judgealso, found thatbecause awitness leftwork with Viswam andScaria at 5 p.m. andwalked three blocks with them to a subwaystationapproximately ' six blocks away from theirallegedencounterwith Ghate at 5:40 p.m., it would have 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen unlikely "for them to have taken the train tothe next stop and to double back and interceptGhate at a corner of 54th Street and LexingtonAvenue." We note, however, that no witness sawViswam or Scaria -board the train or pass throughthe turnstile and that Griffin testified that even ifScaria's witness spoke truthfully, it was reasonableto assume that Viswam and Scaria could havewalked six city blocks in approximately 30 minutes.The judge also found that neither Viswam norScariawassufficientlymotivated to have cursedGhate because "there is no evidence that Viswamwas particularly angry about [Ghate's] memo ordisplayed such conduct which would trigger suchan elaborate and planned response." Regarding histelephone message practices, however, Viswam tes-tified that Ghate had previously warned him orallyand in writing and that Ghate's warnings werecommon knowledge at the bank. Viswam also testi-fied that Ghate continually complained about hiswork and that she "was always trying to harassme."Accordingly,we do not agree with thejudge's conclusion that the Respondent's suspen-sion of Scaria was unreasonable and we find thattheRespondent has demonstrated that it wouldhave disciplined Scaria even absent his union andprotected concerted activities.Regarding theRespondent's terminationofViswam and Scaria for having hired Johnson to as-sault Ghate, the judge found that the Respondent'sinvestigation was "perfunctory and one sided." Thejudge found that, given the "bizarre" nature ofJohnson's confession and demeanor, the Respond-ent should have contacted not only Viswam andScaria for an explanation, but also other witnesses"who could have shed light on Johnson's credibil-ity or explained troubling aspects of the affidavit."ApplyingLancer Corp., 271NLRB 1426 (1984), thejudge concluded that the Respondent's- terminationof Viswam and Scaria . was unreasonable becausetheir discharge was not predicated on a "full andfair investigation."In concluding that the Respondent's investiga-tion was deficient, the judge noted that had it con-tactedViswam or Scaria, "they might have beenable to explain Johnson's motivation, or to shedlight on his' credibility or to explain how Johnsonbecame aware of some of the details set forth in hisaffidavit." The judge also posited that had the Re-spondent' contacted the Union's president, Perry,he might have explained Johnson's knowledge ofGhate'snameand subway route because "Perry. .. had filed a charge alleging the discriminatorysuspensionof Scaria, which investigation' was pend-ing at the time Johnson gave his affidavit and thesedetailsmight well have been within the knowledgeof Local 6 representatives and available to John-son." The judge's speculation may or may not becorrect.However, the issue is not whether the Re-spondent's investigationwould have been morethorough had it elicited possible explanations fromViswam, Scaria, and Perry, but whether the Re-spondent's disciplinary investigationwould havebeen the same had Viswam and Searia notbeen as-sociated with the Union.4The judge cited severalcases,includingLancerCorp.,supra, to infer that the Respondent's investi-gation was perfunctory because it did not contactViswam, Scaria, or Perry. None of these cases,however, necessarily requires an employer to estab-lish conclusively either the veracity or related mo-tivation of a witnessagainst analleged discrimina-tee.They also do not require an employer, in allcircumstances before an employee's termination, toallow the employee to have his say. Although thejudge- found that the Respondent; by not 'allowingViswam and Scaria to explain Johnson's accusa-tion,did not follow its customary practices, theonly evidence of its disciplinary procedures is Grif-fin's assertion that the Respondent "usually, it de-pends on the situation," gave employees a chanceto explain reported misconduct. But the allegationof a man, known to have been a union employee,that employees, who also were associated with theUnion and who had only 2 months earlier been im-plicated in and/or disciplined for related conductin cursing at a supervisor, 'had hiredhim to assaultthe same supervisor obviously constitutesunusual,not ordinary, circumstances. There' is no evidencethat the Respondent had been previously confront-ed with a situation similar to that here. That, how-ever, does not warrant a finding that it departedfrom its "customary" disciplinary practices. Thus,as noted above, it is not clear that the Respondenthad a uniform practice with respect to disciplinaryprocedures. In any ' event, given the nature of themisconduct of Viswam and Scaria reported byJohnson, the: situation which confronted the Re-spondent obviously was unusual and serious andnot one for which "customary" disciplinary proce-dures would apply.We also find thateven assumingViswam andScaria had explained their second reported offenseagainstGhate, the clear weight' of the evidencesuggests that,' even absent their protected activities,theRespondent's disciplinary actionswould nothave varied.' The judge speculated- that if Viswam,Scaria, and Perry had been consulted by the Re-spondent, they might have explained that Johnsoncould have obtained his detailed 'knowledge about4 SeeWright Line,251 NLRB 1083 (1980) STATE BANK OF INDIA269Ghate from the Union's previously filed unfairlabor practice charge against the Respondent. Butthe judge's retrospective version of the incident isonly speculation and ignores the Respondent's obli-gation to Ghate, its supervisor and agent, to holdher safe from harm in the face of a plausible, work-related physical danger. Because it was reasonablefor the Respondent to have believed Johnsonrather than any possible denials by Viswam orScaria, who had been implicated previously in simi-lar misconduct and had an obvious reason to bear agrudge against Ghate, the judge's analysis of theincident is neither reasonable nor probable. Becausewe find that the Respondent acted reasonablyunder the unusual circumstances of this case, weshall dismiss the entire complaint.5ORDERThe complaint is dismissed.5 In dismissing the complaint, we note that the judge's analysis of theRespondent's alleged violation of Sec 8(a)(4) of the Act is the same asthat of the Respondent's alleged 8(a)(3) and (1) violations. The recorddoes not establish a specific causal relationship between Viswam andScan's use of Board processes and the Respondent's disciplinary actionsJudy M. Sandier Esq.,for the General Counsel.John F. Gibbons, Esq.,andIsraelKornstein,Esq. (Kelly,Drye&Warren),for the Respondent.Saul Jakubawitz, Esq.,for the, discriminatees K.M. Vis-wambharan and Johannes Scaria.William Perry,for the Charging Party.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on May 21, 22, 23, and 25, June8, and August 2, 1984.On December 29, 1982, Local 6, International Federa-tion of Health Professionals, International Longshore-men's Association, AFL-CIO (Local 6), filed a chargeagainst the State Bank of India (Respondent), allegingthatRespondent had discharged its employees K. M.Viswambharan and Johannes Scaria (Viswam andScaria), in violation of Section 8(a)(1), (3), and (4) of theAct.On January 31, 1983, Local 6 filed an amendedcharge alleging, inter alia, that Respondent had suspend-ed Scaria, prior to his discharge, in violation of Section8(a)(1), (3), and (4) of the Act. On March 22, 1984, acomplaint issued alleging that Respondent- had suspendedScaria and thereafter discharged Scaria and Viswam inviolation of Section 8(a)(1), (3), and (4) of the Act.Briefswere .filed by the General Counsel and Re-spondent. 'On my consideration of the entire record,' theIFollowing the close of the bearing counsel for Respondent filed amotion to correct the official transcript The General Counsel, counselforLocal 6, and counsel for the discriminatees did not oppose thismotion. On due consideration, I issue an Order correcting the transcriptto reflect the changes set forth in Respondent's motion The abovebriefs, and my observation of the demeanor of the wit-nesses,Imake the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONRespondent is a banking or financial institution orga-nized under the laws of India.It is licensed to do busi-ness in the State of New York where it has a facility lo-cated at 460 Park Avenue,New York, New York.During the normal course of its business operations, Re-spondent annually derives gross revenues in excess of $1million and engages in interstate financial transactions inexcess of $100,000 from itsNew York facility.Respondent denies that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. Respondent contends that it is a direct in-strumentality of the government of India and,therefore,is not an employer within the meaning of theAct.2 Thissame contention was made by Respondent concerning itsChicago,Illinois facility and rejected by the Board.StateBank of India,229 NLRB 838(1977).The Board con-cluded that Respondent was not excluded within themeaning of Section 2(2) of theAct whichprovides thatthe term "employer"shall not include "the,United Statesor any wholly owned Government corporation, or anyFederal Reserve Bank,or any State or political subdivi-sion thereof' and that"there is no public policy orpolicy of theAct which,on the ground thatthe employ-er is disclosed to be an `agency' or `instrumentality' of aforeign state, justifies us to continue to decline jurisdic-tion in cases affecting employees in our own countrywhose employer meets the Board's jurisdictional stand-ards for such enterprises."The Board therefore conclud-ed it would effectuate the purposes of the Act to assertjurisdiction.This contention was raised again by Re-spondent in connection with itsNew York facility inState Bankof India,273 NLRB264 (1984),and again re-jected by the Board.Accordingly,I conclude that Re-spondent is an employer engaged in commerce withinthe ,meaning of Section 2(2), (6), and(7) of theAct. (262NLRB 1108(1982).)I 'concludeLocal 6is a labor organization within themeaning of Section 2(5) of the Act.Port ChesterNursingHome,269 NLRB 150 (1984);State Bankof India, 262NLRB 1108.II.THE UNION ACTIVITIES OF SCARIA ANDVISWAM-RESPONDENT UNION ANIMUSScaria was hired by Respondent in March 1975 as amailclerk.He worked continually for Respondent untilhis, discharge on November 1982. During this periodScaria was a satisfactory employee and was offered a su-pervisory position by Respondent in January 1981 andMarch 1982, which he turned down.motion shall become part of the record herein and is designated as JExh 12 The facts on which this contention is based are contained in R Exhs.19 through 26 and are summarized concisely in the administrative lawjudge's decision inState Bankof India,262NLRB 1108(1982), involvingRespondent'sNew Yorkfacility. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDViswam was hired in April 1977 as a bank messengerand worked for Respondent continually thereafter untilhis discharge on November 1982. During this periodViswam was a satisfactory employee. At the time of hisdischarge he had been promoted to the position of letterof credit negotiator. Viswam was offered a supervisoryposition in November 1980 but turned it down.In 1977 Viswam and Scaria were among a small groupof employees who began organizing Respondent's em-ployees. They formed an independent labor organizationcalled Local 777. On January 12, 1978, following a peti-tion filed withRegion 2,Local 777 was certified by theBoard. Shortly thereafter Respondent and Local 777 en-tered in a collective-bargaining agreement.Viswamthereafter served the local as the shop steward.By 1980, Viswam and Scaria were dissatisfied with thelack of success achieved by Local 777 in obtaining bene-fitsand improved working conditions for the unit em-ployees.Viswam wanted to affiliate with a strongerunion. Local 777's attorney advised him to call WilliamPerry,presidentof Local 6. Viswam contacted Perryand he and Scaria met with Perry. It was decided -thatLocal 777 would attempt to merge with Local 6. In fur-therance of this merger, Viswam and Scaria circulatedand posted Local 6 literature and arranged a meeting ofemployees where they obtained about 65 employee sig-natures in support of the merger. Thereafter, Local 6,through its president, Perry, requested Respondent tobargainwith it. Respondent refused. On December 8,1980, Local 6 filed unfair labor practice chargesagainstRespondent alleging violations of Section 8(a)(1) and (5)of the Act.3 On January 22, 1981, a complaint issued al-leging an unlawful refusal to recognize and bargain withLocal 6. The case was tried in September 1981. Duringthe trial, Viswam and Scaria were the principal witnessesin support of the charge.4Sometimein January 1981 after the complaint in theabove case (2-CA-17711) issued, P. K. Bhattacharjee,Respondent's deputy chief manager and the second rank-ing officer in the New York office, called Scaria to hisoffice.He offered Scaria a promotion to a supervisoryposition.During this meeting he discussed the pendingunfair labor practice case and told Scaria that Respond-ent did not want Local 6 and that if he took this promo-tion it would "bust the Union." Scaria refused to acceptthis offer of promotion and later confirmed such refusalin writing, setting forth his reason as fear on his part thatRespondent was trying to promote him out of the unit tofire him. Bhattacharjee, who -was called as a witness byRespondent, did not deny this conversation. I fully creditScaria's testimony regarding this conversation.5About July 1981, shortly before the trial of the above-described, unfair labor practice complaint was scheduledto take place, Viswam was attending a send-off party fora Case 2-CA-177114 On February 12, 1982, the administrative law judge issued his deci-sion in the above case in which he dismissed the complaint in its entiretyOn July 21, 1982, the Board affirmed the judge (262 NLRB 1108 )5 I was favorably impressed with Scaria's demeanor throughout thecourse of his testimonyHis answerswere very candid and forthrightduring both direct andcross-examinationIwas also very impressed withScam's recollection of the facts.Chandurka, Respondent's deputy chief of contract andadmittedly an agent and supervisor of Respondent. Chan-durka was going to work at the bank's main office inIndia.During this party, Viswam testified he spoke toChandurka and Chandurka expressed his feeling that hehad not discriminated against him for his union activities.However, Chandurka told him he had better "watchout" for Respondent. Viswam responded that he wasaware Respondent could fire him. Chandurka was notcalled as a witness by Respondent. Viswam's testimonyis therefore undenied. I fully credit Viswam's testimonyconcerning this conversation.6 As a result of Chandur-ka's threat, an unfair labor practice charge was filed byLocal 6 against Respondent.? The charge was with-drawn by Local 6 only after the Regional Director as-sured Local 6 that Respondent had given Viswam "writ-ten assurancesto the effect that it will not discriminateagainst him because of his union activities."Sometime in September 1981, during the hearing inconnection with the refusal-to-bargain charge describedabove,Viswam met Bhatacharjee in the lobby of theFederal Building, Federal Plaza, New York. Viswam tes-tified that Bhatacharjee came over to him during a recessin the trial and told him that he needed Viswam's sup-port and that Respondent did not need a union. Bhatta-charjee told Viswam he needed his help to see that therewas no union in the bank. He then told Viswam that Re-spondent would accede to the employees' demands ifthere was no union. Although Bhattacharjee was calledas a witness, he did not deny this conversation. As, setforth above, I found Viswam to be a credible witness.Accordingly, I fully credit his testimony concerning thisconversation.In October 1981, shortly after the trial of the unfairlabor practice complaint described above. Viswam andScaria planned to picket Respondent at the Waldorf As-toriaHotel which was the site of a scheduled receptionto celebrate the arrival from India of Padmanabhan, thechairman of the bank. In furtherance of this plannedpicketing,which was to protest working conditions,Viswam and Scaria posted picketing notices throughoutthe bank and distributed such notices to employees. Thepicketing was to take place on October 5, 1981, at 5:30p.m.On October 4, Bhattacharjee called Scaria andViswam into his office. Both Scaria and Viswam testifiedthat Bhattacharjee pleaded with them to cancel the pick-eting plannedforOctober 5 at the Waldorf. He toldthem if the picketing- took place, his name and careerwould be spoiled. Viswam and Scaria listened, but gaveno commitment. On October 5, Bhattacharjee calledViswam into his office. Viswam testified that he againpleaded with him to cancel the planned picketing, ex-plaining if the picketing took place as scheduled, hiscareer would be spoiled. As an inducement, Bhattachar-jee told Viswam he would arrange a meeting with BankChairman Padmanabhan so that Viswam could presum-6Viswam impressed me as a credible witness I was impressed by hisdemeanor He was very forthright during both direct and cross-examina-tion and like Scaria displayed an excellent recollection of the facts7 Case 2-CA-18302 STATE BANK OF INDIAably present the employees' demands. Viswam agreedand the scheduled picketing was canceled. Bhattacharjee,although called as a witness by Respondent, did notdeny these conversations. As set forth above, I havefound Scaria and Viswam to be credible witnesses. Ac-cordingly, I fully credit their testimony concerning theabove meetings.On July 21, 1982, the Board, as set forth in footnote 3,affirmed the judge's decision dismissing the complaintwhich had alleged that Respondent had refused to recog-nize and bargain with Local 6. Shortly thereafter, Local6 filed with Region 2 a petition for election. Viswam andScaria solicited and obtained from Respondent's employ-ees a sufficient number of signed authorization cardswhich were used to support this petition for an election.Pursuant to the petition, an election was scheduled forSeptember 2, 1982.On September 2, the election was held. Viswam wasthe observer for Local 6. Following the vote, the ballotswere counted and Local 6 won by a count of 44 forLocal 6 to 33 for no union.. Present for Respondentduring the count, which took place in the conferenceroom at Respondent''s facility, was Bhattacharjee and Re-spondent's attorney, John Gibbons. Present for Local 6was William Perry, Local, 6 president, and Scaria andViswam. Perry testified that following the count he at-tempted to shake hands with Gibbons but he refused andwalked away from him. Perry, Viswam,andScaria wereleft and began laughing. Gibbons then walked by, heardthem laughing, and stated to the group, "I'm going tofuck you." Viswam and Scana corroborate Perry's testi-mony. Gibbons testified that he signed the tally of ballotsand left the room without saying a word. He concedeshe saw a big smile on Viswam's face. He denies thatPerry tried to shake his hand or that he told Perry,Viswam, or Scaria, either individually or collectively,that he would "fuck" them or words to that effect. Bhat-tacharjee could not remember that Gibbons made thestatement attributed to him by Scaria,Viswam, andPerry. I credit the testimony of Perry, Scaria, andViswam. As set forth above, I have concluded thatScaria and Viswam are credible witnesses. I was not im-pressedwith Bhattacharjee's demeanor. His responsesduring cross-examination were often vague. His memoryof the above incident was particularly vague. Moreover,his testimony on cross-examination concerning Respond-ent's' decision to terminate Scaria and Viswam was oftenevasive. Additionally, during the trial of this case, as setforth in the record, Perry and Gibbons demonstrated anintense hostility toward each other. During the shortperiod of time Perry appeared,8 his manner toward Gib-bons was to goad and antagonize him, and Gibbons' re-sponse was to become angry and lose his temper. Perry'stestimony is consistent with their conduct at this trial.Counsel for Respondent, in an attempt to discredit thetestimony of, Perry, Viswam, and Scaria, established thatin several prior investigatory affidavits taken by Boardagents after the election, neither Scaria nor Viswam in-cludedGibbons' statement in their affidavit, nor, did8 Perry was ejected from the hearing because of improper conduct di-rected to me during the course of this hearing discussed in detail below271Perry in sworn testimony in an unemployment insuranceproceeding involving the subsequent discharges of Scariaand Viswam. I have considered this evidence arid, not-withstanding, conclude for the reasons described, abovethat the mutually corroborative testimony of Perry,Scaria, and Viswam is credible.In September 1982, Scaria and Viswam again orga-nized and scheduled picketing to take place at the Wal-dorf Astoria Hotel at a time when Respondent's chair-man, Padmanabhan, was coming over from India for areception.The picketing was again to protest the em-ployees working conditions. Scaria and Viswam testifiedthat Bhattacharjee again called them into his office andpleaded with them not to picket. -During this conversa-tion, Scaria testified that Bhattacharjee told them their"union activities were interfering with the bank." At theconclusion of this meeting Scaria and Viswam did notagree to cancel the scheduled picketing. The followingday Bhattacherjee called Scaria, into his office. He plead-ed with him to cancel the picketing and told him "it [thepicketing]was, bad for the bank." Pursuant to Bhatta-charjee's promise that he would arrange a meeting withPadmanabhan, Scaria and Viswam agreed to cancel thescheduled picketing. Bhattacharjee, although called as awitness by Respondent, did not deny these conversa-tions.Accordingly, I fully credit the testimony of Scariaand Viswam.On, September 27, 1982, Scaria was suspended for 3days for allegedly verbally assaulting Respondent's su-pervisor, Sheela Ghate. Scaria denied that he had spokentoGhate that day. On November 17 and 18, 1982, Re-spondent discharged Scaria and Viswam for allegedlyconspiring with an individual named Joseph Johnson Jr.to physically assault Ghate.9The General' Counsel has the burden of proving unionanimus was a substantial or motivating factor in the sus-pension of Scaria and in the discharges of Scaria andViswam.NLRB ,v. Transportation Management Corp., 462U.S. 393 (1983);Wright Line,251 NLRB 1083 `(1980),enfd. 662 F.2d 899 (Tst Cir. 1981), cert. denied 455 U,S.-989 (1982).Respondent admits, and indeed' the evidence estab-lished,Respondent's knowledge of Scalia's and Vis-wam's activities on behalf of Local 6. Such activities in-cluded testifying in the September 1981 trial and 'thefiling of unfair' labor practice charges alleging unlawfulthreats..Respondent further admits, and the evidencefully established, that Scaria and Viswam were the most 'active employees on behalf of Local 6. In fact, the evi-dence established that Scaria and Viswam were the heartand soul of Local 6 as far as its existence in Respondent'sfacilitywas concerned and Respondent acknowledgedthisby its conduct. For example, it was Scaria andViswam who planned and scheduled the above-describedpicketing in 1981 and 1982; it was Scaria and Viswamwith whom Bhaattacharjee pleaded to cancel such sched-uled picketing, and it was Scaria and Viswam who ulti,mately agreed to cancel the scheduled picketing.'The facts surrounding the abovesuspensionand discharges will beset forth in the section of this decision relating to Respondent's defense. 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe evidence also conclusively established Respond-ent's intense union animus directed to Local 6 generallyand to Scaria'sand Viswam's activities on behalf ofLocal 6 in particular.The following facts conclusivelyestablish Respondent's animus.(a)Bhattacharjee'sJanuary 1981 conversation withScaria in-which he stated that Respondent did not wantLocal 6 and it would"bust the union."(b)Chandurka's threat to Viswam that he had better"watch out"for Respondent,in connection with his ac-tivities on behalf of Local 6, and the subsequent unfairlabor practice charge filed which resulted in written as-surances by Respondent that it would not discriminateagainst Viswam.(c)Bhattacharjee'sSeptember 1981 statements toViswam to the effect that Respondent did not wantLocal 6 as the bargaining representative of its employeesand would accede to the employees'demands if Viswamdissuaded the employees from supporting Local 6. Suchconduct could arguably constitute a violation of Section8(a)(1).St.Francis Federationof Nurses v.NLRB, 729F.2d 844(D.C. Cir. 1984).(d)Bhattacharjee'spleas to Scaria and Viswam tocancel scheduled picketing,a protected activity,in Octo-ber 1981 and in September 1982, shortly before the sus-pension of Scaria and discharge of Scaria and Viswam,because such picketing would embarrass Respondent andruinBhattacharjee'scareer.These picketing incidentsstanding alone would, in my opinion,supply sufficientmotivationfor Respondent to want to rid itself of Scariaand Viswam.It is clear that by threatening to picket,these employees had Respondent by the throat, and Re-spondent did not like it.(e)Gibbons'statement following Local 6's electionvictory that he would"fuck" the Union.Even a casual examination of Respondent's conduct di-rected at Scaria and Viswam,as described above, estab-lishes conclusively,inmy opinion,intense union animusdirected at Scaria and Viswam and a substantial motivat-ing factor in the suspension and discharges.It is obviousthat if Respondent were able to rid itself of Scaria andViswam it would effectively rid itself of Local 6.Additionally,the timing of the suspension and dis-charges, within a month of the Local 6 election victoryand a second threat to picket Respondent,further sup-port a discriminatory motivation for the suspension anddischarge.In short,the General Counsel has establishednot only a motivating-factor, but a solid prima facie case.Once such motivating factor is established, the burden ofproof shifts to Respondent to establish that the sameaction would have taken place even in the absence of theemployees'protected activities.NLRB v. TransportationManagement,supra;Wright Line,supra.III.RESPONDENT'S DEFENSEOn September27,1982,Respondent's supervisor,Sheela Ghate,went to Respondent's personnel director,SelenaGriffin,a supervisor and agent of Respondent,and reported the following incident to Respondent inwriting:On September 24, 1982 I left the office at 5:40PM and was walking to the 5th Avenue subwaystation.Mr.- Scaria and Mr. Viswambharan werestanding at the,corner of 54th Street and ParkAvenue. As I approached that corner Mr. Scariaspoke to me loudly in Hindi. The meaning was `Youwant telephone calls, is it you father's phone?; andthen he said bad words. He repeated the same thingagain and came towards me in a threatening ges-ture..I said to Mr. Scaria,"If you do not stop,Iwill call police."Then both of them walked away.Ghate did not, during the course of Respondent's investi-gation,disclose what the "bad words" were or describethe "threatening gesture." On September 23, Ghate hadgiven Viswam a warning memo for referring out calls heallegedly should have taken. Ghate told Griffin she as-sumed the reference to "telephone calls" by Scaria wasin connection with this memo.Griffin then reported the incident to Respondent's su-pervisor,Gururajan,who was Scaria's direct supervisor.Gururajan, Griffin, and Ghate then met with Scaria inGururajan's office.Gururajan then said to Scaria, "I be-lieve you confronted Mrs. Ghate on Friday [September,24]." Scaria said he did not know anything.In this con-nection Scaria testified that he had left the office at 5p.m. on September 24 with Viswam and other bank employees and taken the Lexington Avenue subway home.Respondent's facility is on 57th-Street and Park Avenueand the Lexington Avenue subway is on 59th Street and'Lexington Avenue.Park Avenue and Lexington are alcity block apart.After meeting with Scaria, Griffin and Rao, Viswarn'ssupervisor,met with Viswam. Rao told Viswam he understood something had taken place between Scaria andGhate after work on September 24. Viswam, as didScaria, denied knowing or seeing anything. He did, how-'ever, tell Griffin and Rao that he, Scaria, Simon, a bankemployee, and other,employees had left the office at 5p.m. and walked to the Lexington Avenue subway to gohome.Griffin then spoke with-Simon who confirmed thatboth Viswam and Scaria left work at 5 p.m. and wentwith him to the Lexington Avenue subway station. Ac-'cording to Griffin,Simon told her that he did not exact-ly see them board the train because he went to' buytokens.However,Griffin testified that after speaking to,Simon she had no doubt that Scaria and Viswam were atthe subway with Simon and boarded their train,but con-cluded that it was possible for Scaria and Viswam tohave gotten off the train at the next stop and doubledback in time to intercept Ghate. Ghate usually left workat 5:30 p.m.On the basis of the above investigation, Griffin testi-fied she made the decision to suspend Scaria for 3 days.No disciplinary,action was imposed on Viswam.An analysis of the above facts establishes' that:(a)The suspension was predicated on alleged state-ments by Scaria to Ghate which are in part incoherentand in part subjective and conclusory.Scaria was allegedto have said "You want telephone calls, is it your fa-ther's phone."I simply do not understand what this sen- STATE BANK OF INDIAtence means, even assuming it was allegedly related toGhate's warning memo to Viswam the previous day. Icertainly do not see how it could be insulting or threat-ening.The reference to Scaria saying "bad words" andmaking a "threatening gesture" is totally subjective andconclusary.Art Steel of California,256 NLRB 816, 821(1981). 11, is undisputed that at the time of the suspension,Respondent had no knowledge of what such "badwords" or the "threatening gesture" were. Ghate testi-fied she did not disclose these bad words or describe thegesture, to Respondent supervisors during the investiga-tion.Nor is there any evidence to establish that Griffinor other Respondent supervisors pushed Ghate to revealwhat "bad words" were allegedly used or the nature ofthe "threatening gesture."(b)The alleged incident took place after workinghours and outside of Respondent's facility.(c) The alleged incident did not involve Scaria's super-visor.(d) It is simply not probable that the incident couldhave taken place as described. Griffin admitted that theinvestigation established that Scaria and Viswam leftwork at 5 p.m. and went to the Lexington Avenuesubway at Lexington and 59th Street. This is 2 blocksnorth and 1 long city block east of Respondent's facility.She then testified she concluded it was possible for themto have taken the train to the next stop and to doubleback and intercept Ghate at a corner of the 54th Streetand Lexington Avenue. Ghate generally left about 5:30p.m. It would be virtually impossible for Scaria andViswam to double back from the subway given the un-predictability of New York subways and pick the onecorner, out of four, that Ghate would traverse, waitthere for her, and then pick her out of the thousands ofpeople crowding this area during the height of NewYork's rush hour by 5:40 p.m., the alleged time of the in-cident. Indeed, there is no evidence that they wereaware of what subway Ghate took, or the route she cus-tomarily took to reach the Fifth Avenue subway. Shecould have taken any number of routes to her subwaythat would have bypassed 54th Street and Park Avenueentirely,-(e) It is unlikely that Scaria and Viswam would haveundertaken such a complex and devious action with suchlittle likelihood of success merely to say a few, "badwords" concerning a memo to Viswam. In this connec-tion there is no evidence that Viswam , was particularlyangry about the memo or displayed such conduct whichwould trigger such an elaborate and planned response.(f)There is no evidence that Respondent suspendedother employees or in anyway disciplined other employ-ees based on similar incidents.In view of this analysis, I conclude that Respondenthas failed to meet its burden and establish the suspensionwould have occurred in any event.TransportationMan-agement,supra. Accordingly, I conclude that Respondentsuspended Scaria because he engaged in activities in sup-port of Local 6. Since such activities involved testifyingduring Board proceedings, filing of unfair labor practicecharges— and participating in a Board-conducted election,I conclude that by engaging in such conduct, Respond-ent violated Section 8(a)(1), (3), and (4) of the Act.273On October 29, 1982, shortly after noontime, JosephJohnson Jr., a recent organizer for Local 6, but then un-employed,and astranger to Respondent, walked intoRespondent's facility and handed Sheela Ghate a notewhich said:Mr. Viswam has tried to hire me to beat you up.My name is Joseph Johnson, Jr. I can be reached at452-3812.It [presumably a reference to the alleged assault]is supposed to take place after he leaves the coun-try. Let him stay out!Keep this confidential between you, I, and theauthorities.Ghate, read the note and asked Johnson to cone withher.He went with Ghate who took him to Griffin'soffice.Ghate showed Griffin the note and Johnson thenrelated an alleged plot whereby he was hired by Viswainto beat up Ghate. He told Griffin after-he beat up Ghatehe was to call Scaria and he would receive a cash bonus.He gave a slip of paper to Griffin with Scaria's tele-phone number on it. Griffin took the note and slip ofpaper to Bhattacharjee, showed them to him, and relatedJohnson's story.Bhattacharjee recognizedViswam'shandwriting. Bhattacharjee called his attorneys and ontheir advice it was decided to turn the investigation ofthismatter over to them. It was then recommended byRespondent's attorneys that Johnson be brought to theiroffice so an affidavit could be taken. Johnson agreed tothis and went with Griffin by cab to the attorney'soffice.Griffin testified that Johnson was dressed in an "osten-tatious"manner and observed that he "stood out in acrowd." Bhattacharjee testified that Griffin later toldhim, in connection with reporting her impressions ofJohnson, that during the ride to the attorney's office herecited poetry, evidently written by him, to her and thatshe thought Johnson "was not that bad" (a reference tohis character and credibility rather than his poetry).When they reached Respondent attorney's office,Johnson was interviewed by Brian Conneely, an associ-ate in the firm's labor department. Conneely took an affi-davit from Johnson which set forth the details of the al-leged conspiracy. 10Johnson stated that in early October he was at the of-fices'of Local 6 when he happened to meet Viswam. Heknew Viswam in connection with his Local 6 activitieson behalf of Respondent's employees. Viiswam came tohim and said, "I need to have someone beat up." He saidhe would give Johnson the name of the intended victimand the day of the assault later. Johnson agreed to per-form this alleged act for Viswam.The following day Johnson stated he called the NLRB(Region 2) and spoke to one of the Board investigators.(The Board investigator's' name was not set forth in theaffidavit,however, Johnson testified he told Conneely50 In recounting this alleged conspiracy, I am using the affidavit ofJohnson taken by Conneely rather than Johnson's testimony at trial be-cause it was the contents of the affidavit that was used by Respondent inreaching its decision to discharge Scaria and Viswam (See R, Exh. 15.) 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat he knew David Leach, at the time a field attorneyemployed by the' NLRB and working out of Regioti' 2.)He related 'to this Board investigator his conversationwith Viswam the day beforeand wasadvised to come toRegion 2 to give an affidavit. He never did this. The fol-lowing day he called Viswam at his office telephonenumber and themade an appointmentfor lunch. Duringthis lunch' appointment Viswam asked how much the jobwould costandthey agreed to a $100 price. Accordingto Johnson, Viswam gave him the-$100 during lunch andsaid he would call him later to let him know who hewanted beat up and when.On October 29, Johnson stated he called Local 6'soffice and the secretary told him Viswam was trying tocontact him. Johnsonstateshe called Viswam at hisoffice and he told him to meet him at Respondent's facil-ity thatsameday about noontime. Johnson met Viswamin Respondent's receptionarea.He accompanied Viswamto his desk where Viswam pointed out Ghate. At thistimehe told him what time she left for work and thesubwaystation sheentered.Viswam then told Johnsonto do the job early the following week when he had leftthe country. Viswam then gave Johnson a slip of paperwith, Scaria's nameand phone number on it (describedaboe), and told him to contact Scaria when the job wasdone.According to Johnson, he and Viswam then leftRespondent's facility and headed in opposite directions.'When Viswam was out of sight Johnson doubled back toRespondent's facility 'and gave,the note described aboveto Ghate.After Johnson left the attorney's office, Griffin re-turned to Respondent's facility. She asked their recep-tionist ,whether anyone had come to see Viswam thatday and the receptionist describedaman answeringJohnson's description who shesaid laterreturned to thebank.Respondent Attorney Conneely thereafter called CarolSobin, a field attorney working out of Region 2 and as-signedto investigate the unfair labor practice chargefiled by Local 6 concerning Scaria's suspension, Sobinconfirmed that Johnson was an organizer for Local 6.The following, week, John Gibbons, Respondent's pri-mary attorney, returned to his office and took over theinvestigation.Gibbons had been out of town on October29. On his return Conneely briefed him about the eventsof October 29 and Gibbons reviewed Johnson's affidavit,the note to Ghate, and slip of paper with Scaria's nameand phone number on it. Conneely told Gibbons thatJohnson had said he knew, Leach, a field attorney work-ing out, of Region- 2. Later that day Gibbons calledLeach who ,confirmed that he knew Johnson to be an or-ganizerfor Local 6 and that he had been involved in an8(a)(3) -proceeding which Region 2 had prosecuted.The following week, Conneely contacted Region- 29and spoke with a Board agent and asked if he knewJohnson. The agent referred him toSeaportManor, Inc.,248 NLRB 886 (1980), in which the Board had foundJohnson to have been discriminatorily discharged.Johnson was frequently used by Local 6 as a "Plant."He would obtain a job at a plant Local 6 intended to or-ganizeand organize it from within. On occasion hewould be discriminatorily discharged in connection withthese activities.On November - 4, Gibbons spoke with Board AgentSobin who was investigating Scaria's unfair labor prac-tice charge described above. He - had asked - her severaldays before to ask Viswam whether Johnson had been into see him at the bank on October 29. During this con-versation Sobin' told' him she had asked Viswam thisquestion and he replied that he had not.On the basis of this investigation, which was conduct-ed under Gibbons' supervision, Gibbons contacted Re-spondent 'by a letter dated November 15, 1982, recom-mending that Respondent discharge both Scaria andViswam. Respondent, by letters dated November 17 and18,notified Scaria and Viswam respectively that theyhad been terminated.At no time during this investigation did Respondent'spersonnel or its attorneys contact Johnson's employer,William Perry, president of Local 6, or Scaria orViswam. When Griffin was asked during her testimonywhy Respondent had not spoken to Scaria or Viswam,she replied that Respondent just assumed they woulddeny the accusation. No reason was offered by Respond-ent for not contacting Perry. Respondent did report thisalleged conspiracy to the police. However, according tothe testimony of Johnson, Scaria, and Viswam, the ,policedid not contact them and there have been no criminalproceedings.Griffin admitted during her testimony that when Re-spondent.contemplated disciplinary action against its em-ployees, they were invariably interviewed so that theycould present their position, offer an explanation, orrebut accusations before any disciplinary action wastaken.The central issue concerning Respondent's defense iswhether it acted reasonably and conducted a •ull and fairinvestigation as a basis for the discharge of Scaria andViswam, or whether the investigation was prefunctoryand the results of such investigation used as anexcuse,for Respondent- to rid itself of union adherents.LancerCorp., 271NLRB 1426 (1984);Tama Meat Packing Corp.,230 NLRB 116 (1977); J.W. Mortell Co.,168 NLRB 435(1967);Norfolk Tallow Co.,154 NLRB 1052 (1965).The first thing that seems obvious to me is that John-son's story is rather bizarre. It is certainly bizarre thattwo white collar employees with relatively long terms ofemployment with Respondent, who are reliable workers,with good work records, and familymen, would engagein a criminal conspiracy which could not only end theircareers with Respondent, but send them to jail and de-stroy their families.And what would be their motiva-tion?Merely to retaliate against Ghate because she issuedthe memo to Viswam described above. Johnson's allega-tion is a very serious allegation and, under these circum-stances, a full and fair investigation was required.Not only is the allegation bizarre, but the personmaking the allegation is a total stranger to Respondent.Moreover, Respondent had serious doubts concerning hiscredibility. In this connection, Griffin' described Johnsonas dressed in a very "ostentatious" manner and observedthat "he stood out in a crowd." She later reported to STATE BANK OF INDIA275Bhattacharjee that during their cab ride to the attorney'soffice Johnson had recited poetry he had written to herand "was not that bad."During the trial,Johnson wasquestioned about his literary talents as follows:Q.Well, do you write books?JOHNSON: Yes, I do.Q. And do you write autobiographies?JOHNSON: I write fiction and nonfiction, plays,shortstories.I'm a professionalwriter.I'm an ac-complished writer,on a scale that I'm sure thatyou're not even aware of.JUDGE EDELMAN:What kind of stories do youwrite?JOHNSON:Iwrite fiction,nonfiction.I got a bookon-I got a manuscriptof the 70's; I got a baseballstoryabout a'federal agent.JUDGE EDELMAN: You've got a baseball storyabout a federal agent?JOHNSON: Well, yes.JUDGE EDELMAN: What was the story about?JOHNSON: It's a fellow that goes into military,get's programmed by the military to be in a specialprogram that the president is initiating.Then hegoes through life and he becomes a part of orga-nized crime and he joins sides in this managing con-trol of America.He grows up to be a leader of afamilyand he goes to jail and he comes out to be aG-man.JUDGE EDELMAN: When does he become a ballplayer?JOHNSON:He's a ball player from a child. Hejoins the nastalgia league when he's 12 years oldand he goes throughout life playing baseball, play-ing ball.JUDGE EDELMAN: He goes through his life play-ing- baseball except when he's in the army or-JOHNSON: In the army or conducting businesswiththis organized crime people that are trying toget him to work for him for ten years so they couldcontrol the economy of America for ten years.I feel certain that Johnson's poetry was consistent withhis prose and that Griffin had serious doubts about John-son'scredibilityas her observations to Bhattacharjee in-dicate.Moreover,during the trial of this case I was un-impressed with the demeanorof both Griffinand Bhatta-charjee. Both impressed me as being vague and evasiveespecially in connection with their testimony as to thecharacter of Johnson. I feel certain that Griffin had seri-ous doubts about Johnson's credibility and conveyed thisto Bhattacharjee.I am also convinced beyond any doubt that when Re-spondent and its attorneys reviewed Johnson's affidavitthey saw it as a vehicle by, which they could rid them-selves effectively of Local 6. As set forth above, Viswamand Scaria were effectively' Local 6 as far as the employ-eeswere concerned.Iam further convinced that Re-spondent's attorneyswho have an extensive practicebefore the NLRB and are well versed as to Board law,carefully orchestrated an investigation which would givethe appearance of a full investigation,but intentionallyfailed to contact available witnesses who might showthat Johnson was not a credible witness, or who mightexplain incriminating details set forth in his affidavit. Re-spondent'sattorneyswere aware that Johnson was astranger as far as Respondent was concerned and Con-neely, the attorney who took theaffidavit,could observeaswell asGriffinthat Johnson was "ostentatious" and"stood out in a crowd."On hearing Johnson's story, itmust have struck Conneely and Gibbons,who later re-viewed the affidavit, as bizarre.Moreover,as Johnson'stestimony clearly indicates,even casual questioning es-tablishes that he has some problems distinguishing be-tween fact and fiction.Even if Griffin did not recounther observations and impressions about Johnson to Con-neely and Gibbons,whichshe probably did as a skilledattorney,Conneely should have been able to observe ithimself during his questioning.However,it is obviousthat neither Conneely nor Gibbons wanted to becomeaware of anything negative about Johnson's credibility,or to have any incriminating aspects set forth in John-son's affidavit explained.Thisis evidenced by the ques-tions they did not ask,the curious facts contained inJohnson's affidavit that did not trouble them,and thewitnesswho they failed to contact,includingViswamand Scaria,thatcould have shed light on Johnson'scredibility, his motivation for telling this strange tale, orexplained certain statements set forth in Johnson's affida-vit that tended to implicate Scaria and Viswam.For example,Johnson was never asked if he was con-victed of a crime,or if he had undergonepsychiatrictreatment,if hewould be willing to take a lie detectortest,or whetherhe had any animosity toward Scaria orViswam.Additionally,Gibbons was not at all troubled by thefact thatsome 3 weeks priorto October29,Viswam al-legedly paid Johnson$100 in advance to beat up a bankemployee, and Johnsonkeptthe money and never re-ported thisfelonyto the police.Whenhe was askedabout this, his response was that he was not at all upsetby Johnson keeping the money or.his failure to report aconspiracy to commit afelonyto the police.Evidently,this did not trigger any suspicions about Johnson's credi-bility either.However, the most revealing aspect about the investi-gationwas the people that were not contacted whocould have shed light on Johnson's credibility or ex-plained troubling aspects of the affidavit.David Leach,then a field attorneywithRegion 2,was called by Gib-bons, but was not asked if Johnson had called him oranyone in'Region 2 to report the proposed assault as setforth in Johnson's affidavit.Perry,presidentof Local 6and Johnson's employer,was not called and, questionedabout Johnson'scharacter,credibility,ormotivation.Perrytestified thatduring Johnson's employment he hadtold Perry he heard voices from outerspace and that hebought a Rolls Royce automobile.Perryon one occasionobserved Johnson sitting on the curb on MadisonAvenuewearing nothing but his undershorts and a mo-torcyclehelmet.Perryfurther testified that, Johnson wasreported to him by a motel owner as having stripped amotel room while on an organizing assignmentfor Local6.On another occasion Johnson was ordered out of one 276DECISIONS OF THENATIONALLABOR RELATIONS BOARDof the nursing homes represented by Local 6,_ on whichoccasion the nursing home administrator referred to himas a "crazy man." Had Gibbons taken the trouble to callPerry, Perry would have undoubtedly related these inci-dents. Perry might also have been able to explain howJohnson was aware, of Ghate's name and the subwayroute she took home. After all, Perry, on behalf of Local6,had filed a charge alleging the discriminatory suspen-sion of Scaria, which investigation was pending at thetime Johnson gave his affidavit and these details mightwell have been within the knowledge of Local 6 repre-sentatives and available to Johnson. Perry might alsohave been able to explain possible motivation for John-son's affidavit. Perry should have been called, but wasnot.However, the most striking example of Respondent'sattorneys' failure to conduct a complete investigation ofJohnson's allegations is their failure to contact Scaria andViswam. Griffin testified they were not contacted be-cause it was assumed they would not admit the allega-tions and Respondent would not believe their denial. Inview ofthe seriousnessof the allegation and the effect itcould have on their careers and their lives, elemental fairplay cries out that they be contacted and confrontedwith theallegationsso that they might have the opportu-nity to explain them. Had they been contacted theymight have been able to,explain Johnson's motivation, orto shed light on his credibility or to explain how Johnsonbecame aware of some of the details set forth in his affi-davit.For example, Viswam testified that the slip ofpaper with Scaria'snameand telephone number on it,which Respondent regarded as highly incriminating, waswritten by Viswam and given to Perry, so Perry couldcontact Scaria if necessary while Viswam was out of thecountry. Johnson,' who had access to Local 6's office,'could have obtained the slip from Local 6's office. ThatGibbons was aware that Viswam and Scaria should havebeen contacted is evidenced by his request to BoardAgent Sobin that she ask Viswam if Johnson visitedViswam at the bank on October 29. This was a question,amongothers, that Gibbons should have asked Viswamdirectly if he were truly interested in conducting -a fullinvestigation.He did not do this because he then wouldhave had to confront Viswam with Johnson's allegationsand Viswam might have been able to explain them, andtellGibbons that Johnson was not a reliable witness andapparently neither Respondent nor its attorney wanted tobe confronted with such explanation. Although BoardAgent `Sobin allegedly told Gibbons that Viswam deniedJohnson was at the' bank on October 29, there is no evi-dence regarding the actual questions Sobin askedViswam or the circumstances of such inquiry. Such ques-tions were certainly not relevant to the investigation shewas at thetimeconducting. Gibbons should have con-fronted Viswam and Scaria and asked the questions him-self. ---Respondent's principal reasons for crediting Johnson'saffidavitwere the handwritten note in Viswam's hand-writing with Scaria's telephone number on it and the factthat Johnson knew where Ghate lived and the subwayroute she took home. As set forth above, both of thesefactors could have been explained had Respondent con-tacted Perry,Viswam,or Scaria as should have beendone for a full, open,and fair investigation.Even if-itturned out that the above-named individuals were unableto explain such factors,this is no excuse for failing tomake such contacts because Gibbons could not haveknown one way or the other what,if any, explanation hewould have received without first contacting such indi-viduals and asking the appropriate questions.The Boardhas repeatedly held in appropriate circumstances that animpartial inquiry requires that an employee accused ofconduct requiring some disciplinary measure be providedan adequate chance to defend himself.Lancer Corp;Tama Meat Packing Corp:,supra;J.W. MortellCo.;Nor-folkTallow Co.,supra.An analysis of Gibbons'investigation establishes that itconsisted entirely of Johnson's affidavit,which was fullycredited,by Respondent,the statement of Respondent'sreceptionistwho stated that she observed Johnson meetwith Viswam in his office on October 29, and a-few tele-phone calls to Board agents at Regions 2.and 29, whowere asked whether Johnson was a Local 6 organizer.The investigation conducted by Gibbons is analogous tothe Board conducting an unfair labor practice investiga-tion on a charge filed against an employer by interview-ing only the charging parties' witnesses'and-thereafter is-suing a complaint without giving the employer a chanceto rebut or explain the allegations charged.I am con-vinced,had similar accusations been made by Johnsonconcerning other employees rather than Scaria andViswam,the Local 6 adherents,Respondent would haveconducted an extensive investigation which would haveincluded calling in the employees and giving them theopportunity to defend themselves and to explain andrebut the allegations against them.In this connection,Respondent admitted that in cases where it contemplatesdisciplinary action against its employees,the employee inquestion is invariably given the opportunity to explain orrebut the accusations against him before any disciplinaryaction is taken.Therefore,in view of Respondent'sprefunctory andone-sided investigation of Johnson's allegations, and inview of Respondent's departure from it usual practice ofgiving employees subject to potential discipline an op-portunity to explain or rebut accusations against them,coupledwith the activity by Viswam and Scaria onbehalf of Local 6, and Respondent's intense animosity, Iconclude that Respondent has failed to meet its burdento establish that the discharges would have taken placein any event.Rather, it is apparent to me that the dis-charges were purely discriminatorily motivated becauseof Scaria's and Viswam's activities on behalf of Local 6,which activities included their participation in the Boardproceedings described above. Accordingly,Iconcludethat by discharging Viswam and Scaria,Respondent vio-lated Section 8(a)(1), (3),and (4) of the Act.CONCLUSIONS OF LAw1.Respondent is an employer engaged, in commercewithin themeaning of,Section 2(2), (6), and (7) of theAct. STATEBANK OF INDIA2772.Local 6 isa labor organizationwithinthe meaningof Section2(5) of the Act.3.Respondent,by suspending its employee,Scaria,violated Section 8(a)(3) and(4) of the Act.4.Respondent by discharging and thereafter refusingto reinstate its employeesScaria and Viswambharan vio-lated Section 8(a)(1), (3), and(4) of the Act.5.Theaforesaid unfair laborpracticesaffect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (4) of the Act, I shall recommend that it cease anddesist from engaging in such unfair labor, practices andtake certain affirmative action set forth below. Respond-ent shall offer K. M. Viswambharan and' Johannes Scariaimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions without prejudice to their seniorityor other rights or privileges. In addition, Respondentshallmake Viswambharan and Scaria whole for any lossof earnings or other benefits they may have suffered byreason of the discrimination practiced against them. Allbackpay shall be computed in the manner set forth in FW. WoolworthCo., 90 NLRB 289 (1950), with interestcomputed in the manner set forth inFlorida Steel Co.,231 NLRB 651 (1977). See, generally,Isis Plumbing Co.,138 NLRB 716 (1962). Additionally, I ' shall require thatRespondent remove from its records any reference to theunlawful discharges of Viswambharan and, Scaria. Re-spondent shall also be required to provide written noticeof such expunctions and to inform them that Respond-ent's unlawful conduct will not be used as a basis forfuturepersonnelactionsconcerning them.SterlingSugars,261 NLRB 472 (1982).On May 22, 1984, during the second day of this hear-ing,William Perry, who appeared on behalf of Local 6,was ordered to leave the hearing because he engaged ingross disrespectful conduct demeaning to the court andthe judicial process.During the cross-examination ofScaria,RespondentAttorneyGibbons, in connectionwith the issue of the so-called bad words allegedly usedby Scaria, asked Scaria, "Is it offensive in Hindu to referto somebody as a person- who fucks his mother?" Boththe General Counsel and counsel for the discriminateesobjected.Gibbons replied: "That is the comment thatMs. Ghjte [sic] will testify was made to her by Mr.Scaria on September 24th, 1982." I then replied that itwas my clear recollection based on the testimony ofGururahan that the nature of the "bad words" was neverdisclosed by Ghate prior to Respondent's, suspension ofScaria and was about to sustain the objection whenPerry interrupted and the following exchange ensued:MR. PERRY: That's kind of confusing. I don'tknow. I don't understand. Ms. Gajte' [sic] was sup-posed to say that she's going to fuck her mother. Ithought she's a female-MR. GIBBONS: I object to this.MR. PERRY: He's objecting to it? He raised thedamn thing.JUDGE EDELMAN: Mr. Perry-MR. PERRY: I mean where-JUDGE EDELMAN: One second, please. Allegedly,this is what Mr.Scaria said.There is an objectionand I am attemptingto sustainthe objection be-cause-MR. PERRY: The question was not posed, yourHonor, "Did you say this?" Is it offensive? It's of-fensive in any language.JUDGE EDELMAN: Well, theissue is-MR. GIBBONS:I'll take thatas a stipulation.MR. PERRY: Well, I will takethat asitstipula-tion-JUDGE EDELMAN:Excuse me.MR_ PERRY: If that's what Mr. Gibbons alwaysdoes, screws his mother, I will take that as a stipula-tion.MR. GIBBONS: I am not going to put [up] withthis.JUDGE EDELMAN: I'm notgoingto put up with iteither,Mr. Perry and if we have it again you'regoingto be leaving.I IA few minutes later Perry objected to the turning overto Gibbons of an affidavit submitted by Scaria in a priorrelated case. Gibbons was cross-examiningScaria at thetime.After considerable discussion during which timePerry was permitted to state his position, I ruled Gib-bons was entitled to the affidavit for purposes of cross-examination. The following exchange ensued:JUDGE EDELMAN: My ruling is that he's entitledto any statement given in whatever case relating tohis direct testimony. I overrule your objection.MR. PERRY: Your Honor, you didn't even hearhis direct testimony. Your Honor said yesterdaythat he can get, any statements. That's what yourHonor said! You didn't even hear his testimony yet.And you already made a ruling!JUDGE EDELMAN: Mr. Perry, I've made myruling.Pleasesit down.MR. PERRY: Don't order me! I'm not finished yet!JUDGE EDELMAN:Isaid please.You are fin-iShed.12A few minutes later Gibbons asked Scaria a questionand Perry objected. I overruled the objection and thefollowing exchange ensued:JUDGE EDELMAN: Overruled. Go ahead.MR. PERRY: (To the witness) If you don't re-member, you don't have to answer.MR. GIBBONS: I object to Mr. Perry coaching thewitness while he's testifying.JUDGE EDELMAN: Mr. Perry, it's not your prov-ince to do that. If you want to request that I in-struct him, you may do so.MR. PERRY: When I request of your Honor, I amfalling on deaf ears, with all due respect.itTr 331-332A.12Tr 348 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJUDGE EDELMAN: Mr. Perry,one more remarklike that and you will notbe fallingon deaf ears-you will be out of this room.MR. PERRY:You personally going to throw meout?JUDGE EDELMAN:No. I'm goingto order youout.Asa matter offact,Mr. Perry, leave this room.MR. PERRY:Good.Good day. And let therecord reflectthat I am beingasked to leave and Iam being denied due processof the law. -JUDGE EDELMAN: You are not being asked. Youare beingordered.MR. PERRY:Fuck you!JUDGE EDELMAN-. Let the record indicate that.MR. PERRY:I think youmust be taking moneytoo.JUDGE EDELMAN: The record has indicated that.Good day. 3While Perry is not an attorney, he invariably repre-sentsLocal 6 which has been involved in extensiveBoard litigation over the years.SeaportManor,-supra;State Bank of India,229 NLRB 838;American Geri-Care,258 NLRB 1116 (1981);Port Chester Nursing Home,269NLRB 150 (1984). An examination of the record-herein,and of other records in cases involving Local 6, indicatesthatPerry is very knowledgeable about the Board'sRules and the Federal Rules of Evidence. He certainlyknows how a representative appearing before the Boardis supposed to conduct oneself. I consider his conduct,described above, to be outrageous and demeaning to theBoard's process.Accordingly, I recommend that theBoard in its decision strongly censure Perry and/or takeother appropriate action.[Recommended Order omitted from publication.]13 Tr. 360 and 361